DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02 June 2022, with respect to the amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, and 5 - 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an electronic appliance, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
generate enlarged-view target information for selecting an enlarged-view target from among the plurality of subjects, with reference to the information items; and
cause a storage apparatus to store the moving image and the enlarged-view target information, and
[…]
select the enlarged-view target from among the plurality of subjects, with reference to the enlarged-view target information; and
enlarge a region including the enlarged-view target included in the moving image, and cause the display apparatus to display the enlarged region, including the enlarged-view target, on all over a screen of the display apparatus, wherein:
when reproducing the moving image stored in the storage apparatus, in causing the display apparatus to display the enlarged region, including the enlarged-view target, on all over the screen of the display apparatus, a full-screen view of the moving image and an enlarged view of a subject included in the moving image are switched therebetween in response to a user operation, the subject being included in the plurality of subjects […].
Accordingly, the claim is considered allowable.

Claims 5, 6, and 8 are system, method, and apparatus variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698